Citation Nr: 1141331	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  04-38 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to September 1993, June 2002 to June 2003, and June 2005 to February 2007.  He also had additional active and/or inactive duty for training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The file was subsequently transferred to the RO in Pittsburgh, Pennsylvania, which is currently VA's Agency of Original Jurisdiction (AOJ).

In April 2010 the Board remanded this issue to the AOJ for further development.  The file has now been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's acquired psychiatric disorder was not chronic in service, did not manifest to a compensable degree within one year of service discharge, has not been continuous since separation from service, and is not etiologically related to service or a service-connected disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for service connection in correspondence sent to the Veteran in March 2007, October 2007, January 2008, August 2008, and September 2009.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in the September 2009 letter.  

Preliminarily, the Board notes that VA recently amended the regulations at 38 C.F.R. § 3.304(f) governing service connection for PTSD, effective July 13, 2010, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 2010).  The VCAA notice in the present case was issued prior to the effective date of this amendment.  As such, it does not take into account the new evidentiary standard for meeting the in-service stressor requirement.  Any pre-adjudicatory notice error is presumed prejudicial, in which case the burden shifts to VA to demonstrate that the error did not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To do this, VA must show that the purpose of the notice was not frustrated, e.g., by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Id.  The Federal Circuit indicated that this was not an exclusive list of ways in which the presumption of prejudice may be rebutted.  See id.  The focus should be on whether the final Board decision is rendered essentially unfair as a result of the initial notice error.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) ("[I]n order for the Court to be persuaded that no prejudice resulted from a notice error, the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair.").

In this case, although the Veteran was not specifically notified about the amended regulations for establishing service connection for PTSD, the Board finds that such notice error was not prejudicial to the Veteran.  See Sanders, supra.  This particular amendment had the effect of liberalizing the new evidentiary standard for meeting the in-service stressor requirement, but the claim has not been denied due to any deficiency in reported stressors.  As such, any failure to properly notify the Veteran of the new amendment did not affect the essential fairness of the case, and the presumption of prejudice has therefore been rebutted.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, reports of VA examinations, and testimony from the Veteran.  The Veteran has not identified any other evidence which has not been obtained, and in fact the Veteran stated in April 2011 that he has no additional evidence regarding his appeal.  For the foregoing reasons, the Board finds VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Legal Principles 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection specifically for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to Veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With regards to PTSD, the VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

Drug usage.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin. (See paragraph (d) of this section regarding service connection where disability or death is a result of abuse of drugs.)  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).    

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); VAOPGCPREC 7-99.  But see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service connected may be established for alcohol or drug abuse secondary to a service-connected psychiatric disability).  "Alcohol abuse" is defined as "the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user."  38 C.F.R. § 3. 301(d).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

Personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which was the basis of the service diagnosis, will be accepted as showing pre-service origin.  Personality disorders are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes.  Carpenter v. Brown, 8 Vet. App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.9 (2009).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.   Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Evidence and Analysis

The Veteran contends that he has a mental disorder that is related to his military service.  

Service treatment records (STRs) are negative for chronic complaints, symptoms, diagnosis, or treatment of a psychiatric disorder.  Specifically, a June 1982 Report of Medical History reflects no complaints of depression, excessive worry, or frequent trouble sleeping.  In March 1992 the Veteran was seen for a mental evaluation for drill sergeant school; the Report of Medical Examination in May 1992 reflects that the Veteran had no psychiatric disabilities.  A March 2000 Aeromedical Evacuation Patient Record noted no hallucinations or suicidal or homicidal ideation.  Reports of Medical History in June 2002 and  June 2003 reflect that the Veteran denied trouble sleeping, anxiety, depression, and any treatment for a mental condition.  The corresponding Medical Evaluations found no psychiatric disabilities.  

In a March 2004 VA treatment record, the Veteran indicated that he was not currently being treated for PTSD.  The Veteran reported that he was in a "bad" accident and witnessed a person badly injured or killed.

The Veteran had a positive screening for a mood disorder in August 2004.  The Veteran was screened for depression in April 2006.  The Veteran was diagnosed with primary insomnia idiopathic.  In an August 2006 evaluation, the Veteran denied any anxiety, suicidal ideation, or depression, and his mood was rated as "appropriate."  A December 2006 STR note reflects decreased concentration, appetite, motivation, interest, and social interactions; as well as social isolation and significant sleep disturbance.  A September 2006 record reflects a diagnosis of insomnia.

A March 2006 Report of Medical History reflects that the Veteran was prescribed Ambien.  The Veteran noted that he had frequent trouble sleeping.  He denied anxiety, depression, illegal drugs, and treatment or evaluation for a mental condition.  

A November 2006 chronological treatment of record medical care reflects, in part, problems with persistent insomnia, adjustment insomnia, adjustment disorder, no psychiatric diagnosis or condition on Axis I, substance use disorders, primary insomnia, and adjustment disorder with depressed mood.  (See also December 2006 Chronological Record of Medical Care).

A January 2007 chronological treatment of record medical care reflects, in part, problems with: persistent insomnia, adjustment insomnia, adjustment disorder, no psychiatric diagnosis or condition on Axis I, substance use disorders, primary insomnia idiopathic, adjustment disorder with depressed mood, depression, and insomnia due to stress.

In a March 2007 VA treatment record that Veteran reported, in part, that he had several encounters with IEDs (improvised explosive devices), but with no injury.  He also reported that he cared for injured troops, civilian contractors, and nationals.  He essentially stated that he was in the vicinity of rockets, mortars, and RPGs (Rocket Propelled Grenades).  He also stated that he went out on recovery missions and helped recover various troops that had been killed, as well as pack their belongings and send them back to the United States.  

The Veteran was afforded a VA psychological examination in April 2007.  The Veteran reported that he has received mental health care at the VA since February 2007.  He stated that he was diagnosed with major depressive disorder, anxiety disorder NOS (not otherwise specified), and rule out cocaine and alcohol abuse.  The psychologist noted that the Veteran reported daily use of illegal drugs, including cannabis and cocaine as well as excessive use of alcohol, which the psychologist noted could exacerbate existing symptoms or even induce depressive states.  (See also May 2007 and October 2007 VA Progress Notes).

The Veteran reported that prior to service he had a good childhood and performed adequately in school.  He denied having any disciplinary action, psychiatric problems, and use of alcohol and drug during childhood.  He also denied any history of any pre-military traumas, to include physical or sexual abuse. 

The Veteran reported that during his military service his father and daughter both died.  The Veteran denied experiencing any combat exposure during the first 11 years in the military.  The Veteran entered the National Guard in 1993 and served until 1996; he reenlisted in the National Guard in 2001 and served seven months in Iraq from August 2004 to March 2005.  While in Iraq, he drove truck for convoys and reportedly experienced some exposure to IEDs, mortar rounds, and small arms fire.  He stated that he lost a number of buddies although he did not witness their deaths personally.  The Veteran stated that he abused substances (i.e., alcohol, cannabis, and cocaine) for many years while in service. The Veteran further stated that he had witnessed soldiers shooting at civilians.  The Veteran mentioned that he was involved in the blast as a result of IEDs, but that he was generally protected by his armored vehicle.  He reported having difficulties interacting with others ever since his return from Iraq.  The Veteran stated that his depression started since service in Iraq and intensified while receiving medical treatment at Fort Knox.  

The VA examiner noted that the record does not reflect that the Veteran was diagnosed with a major depressive condition.  It was noted that the Veteran was not taking any antidepressants.  The VA examiner noted that the Veteran's reported depressive symptoms were likely impacted by his use of marijuana and alcohol.  The Veteran denied any post-military traumas.

Upon mental status examination, the Veteran was diagnosed with depressive disorder NOS, alcohol dependence, and cannabis abuse.  The psychologist perceived the Veteran to be over-reporting his symptoms on objective measures.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), not secondary to military experiences.  He did not diagnose an adjustment disorder, PTSD, or an anxiety disorder.  

VA treatment records show that the Veteran was diagnosed with various mental disorders including anxiety disorder NOS with some symptoms of PTSD, rule out (r/o) mood disorder NOS, r/o alcohol abuse, and r/o cocaine abuse.  (See November 2007 VA treatment record).  

A July 2007 Report of Medical Assessment reflects that the Veteran felt physically and mentally worse compared to his last medical assessment.  He stated that he might be suffering from PTSD.

In a January 2008 letter, N. M., LPC, a readjustment counseling therapist through the Veterans Resource Center in McKeesport, Pennsylvania, noted that she had seen the Veteran for six individual therapy sessions between November 2007 and January 2008.  She stated that the Veteran reported sleep disturbance, depression, intrusive thoughts, lack of concentration, hypervigilance, and anger.  She diagnosed the Veteran with adjustment disorder, unspecified.  

A February 2008 VA treatment record noted that the Veteran's documented substance abuse was interfering with his ability to reenlist in service.

From March 2008 to April 2008, the Veteran received treatment for addictive disorders.  The Veteran sought emergency help for depression in May 2008.  He stated that he was feeling depressed because he was unemployed and his daughter was on a heart transplant list.  He expressed dissatisfaction with his previous treatment and frustration since "other guys in [his] unit who are in Maryland didn't have any trouble getting their PTSD diagnosis."  He reported that his stressors were losing a daughter, losing his mother, not having much family support, being in a bad relationship, divorce, and losing three friends who were "burned to death" in service, although he stated that he did not witness their deaths.  The Veteran was diagnosed with adjustment disorder with mixed mood (related to daughter's health), rule out PTSD, cocaine abuse, and alcohol abuse.  

While not included in official copy of the Veteran's service treatment records that was received by VA, the Veteran submitted A Line of Duty (LOD) determination indicating that in April 2008 the Veteran incurred an anxiety disorder in the line of duty during Operation Iraqi Freedom.

The Veteran was seen for an initial evaluation for PTSD in June 2008.  The Veteran admitted to using cannabis during high school.  With regard to his stressor, he reported that someone was killed by a fork lift while he was stationed in Germany.  He was "too far to see much" of the incident.  He also reported fellow servicemen being killed in a head-on crash and a few others in Iraq.  He stated that he was not present for the explosion.  The Veteran reported that he had been treated for depression, poor appetite, and weight loss while in the service.  He was diagnosed with depression and anxiety NOS with rule out paranoid disorder.  

Another June 2008 PTSD evaluation noted that the Veteran did not report a combat traumatic stressor that meets the criterion-A for diagnosis of PTSD.  However, the Veteran witnessed a severe motor vehicle accident.  He arrived on the scene to provide aid to his injured friend before the ambulance arrived.  The VA physician stated that there was no specific combat-related criterion-A stressor.  The Veteran was not spontaneously reporting any symptoms of PTSD.  Rather, the Veteran was reporting symptoms of depression-related to situational stressors.

In April 2010, the Board remanded the issue on appeal for diagnostic clarification and to address whether the symptoms that are currently experienced by the Veteran are related to the adjustment disorder or anxiety symptoms that he apparently experienced in service.  

An August 2010 VA treatment record noted that the Veteran had been drinking about a fifth of alcohol on weekends.  He reported that he stopped taking his medications.  He also had legal difficulties.  The Veteran had a positive screen for depression and PTSD.

The Veteran underwent another VA examination in September 2010.  The VA examiner reviewed the claims file.  The Veteran told the VA examiner that he was depressed and on medication.  He stated that he felt distant from others, lonely, antisocial, does not feel like being bothered, and has "pity parties."  He also complained of insomnia.  He stated that he enjoyed childhood and was an average student.  He recalled witnessing a person be stabbed to death when he was 12 years old.  He stated that it plays a role in his depression.  He denied any drug use during his childhood or adolescence.  He started to drink when he was 18 or 19 years of age.  The Veteran stated that he received multiple Article 15s and a DUI in 1986.  

With regard to stressful events during service, the Veteran stated that he witnessed a head-on collision where his friend was "messed up."  There was also another friend killed when a fork lift fell on him.  He also mentioned that his daughter was murdered in 1986.  He also stated that one of his best friends committed suicide a week after graduating high school.  The Veteran also had a friend in an explosion in Iraq in October 2005.  He did not witness the explosion or bodies, but drove past the burned humvee.  The Veteran also stated that he did not receive any type of psychiatric treatment in the military, but had treatment for insomnia.

The VA examiner diagnosed the Veteran with depressive disorder, NOS (related to situational factors unrelated to military service); alcohol dependence (unrelated to military service, not aggravated by military service, not secondary to SC conditions); cannabis abuse, reportedly in remission (unrelated to military service, not aggravated by military service, not secondary to SC conditions).

The VA examiner concluded that the Veteran's alcohol and drug use played a significant role in his depression.  They increase mood instability, irritability, sleep disruption, and impulsivity.  The VA examiner noted that the Veteran also had a significant number of situational stressors: loss of a child, sporadic unemployment, and relationship and legal difficulties.  He also stated that the report of adjustment difficulties in service was likely diagnosed by a primary care physician.  Adjustment disorders tend to resolve over time and should not be a permanent condition.  He stated that the diagnosis was not related to military service, but rather to situational factors the Veteran was experiencing.  The Veteran's continued symptoms appear to be a function of substance, character issues, and refusal to consistently engage in treatment.  The VA examiner also noted that there was no indication in the medical record that the Veteran reported any psychological difficulties or had any treatment during that time service.

The examiner noted that the Veteran had at least episodic, if not, continuous alcohol abuse or dependence, as well as cannabis use and a history of cocaine use.  The VA examiner noted that the Veteran only attended 5 groups for alcohol or drug rehab program, which was insufficient.  The VA examiner noted that there were a number of situational factors that appeared to have played a significant role in the Veteran's depressive symptomatology, but that his symptoms were not directly linked to any combat-related experience.

VA treatment records from September 2010 to March 2011 show that the Veteran was diagnosed with various mental disorders including anxiety disorder NOS with some symptoms of PTSD, rule out (r/o) mood disorder NOS, r/o alcohol abuse, and r/o cocaine abuse.  

In a December 2010 VA treatment record, the Veteran reported receiving threats from other soldiers and experienced prejudice.  He also mentioned that he lost three friends when a convoy crashed.  He stated that the driver fell asleep and crashed into a civilian truck.  The Veteran drove by the site the next day.  He also stated that he felt "terrified" as a convoy driver when he drove between Kuwait and Baghdad because it was a dangerous highway and there were many IED attacks.  He also stated that another friend was shot and killed.  He was responsible for packing up the belongings of the four deceased soldiers.

In January, February and March 2011 VA treatment records, the Veteran was diagnosed with PTSD, major depressive disorder, single severe, without psychotic features, alcohol and cannabis abuse in remission, and adjustment disorder.

On review of the evidence above, the Veteran has a current disability as he has been diagnosed with a variety of acquired psychiatric disorders, including major depressive disorder and anxiety disorder.  However, as stated above, in order for the Veteran's current acquired psychiatric disorder to be recognized as service connected, the competent evidence of record must establish a link between the condition and an in-service injury or disease or a service-connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for a psychiatric disorder.  The Board notes that STRs show no indication of a diagnosed psychiatric disorder in service or of chronic psychiatric symptoms in service.  

The Board also finds that the Veteran did not have continuous psychiatric symptoms since service separation, including no evidence of a psychosis manifested to a compensable degree within one year of service separation as required for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  In fact, November 2006 and January 2007 chronological treatement records found no psychiatric diagnosis or condition on Axis I.

There is no competent medical opinion showing a relationship between a current acquired psychiatric disorder and service.  The April 2007 and September 2010 VA examiners declined to find a nexus between the Veteran's acquired psychiatric disorder and service.  The April 2008 VA examiner stated that the depressive symptoms were likely impacted by his use of marijuana and alcohol.  The September 2010 VA examiner concluded that drugs and alchohol played a significant role in his depression, and that the diagnoses were not related to military service, but rather situational factors, to include substance abuse, character issues, and refusal to consistently engage in treatment.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Veteran has alleged a continuity of psychiatric symptomology since service.  However, the Veteran's statements regarding a continuity of symptomology, while competent, are not credible.  First, the Veteran denied using drugs in adolescence in April 2007, then admitted to drug use in high school in June 2008.  The Veteran also denied a pre-military trauma, but then stated that he witnessed a person stabbed to death when he was 12 years old that played a role in his depression in September 2010.  Additionally, the April 2007 VA psychologist perceived the Veteran to be over reporting his symptoms on objective measures.  The psychologist's perception combined with "self-interested" statements that the Veteran has made through out the appeal (i.e., "other guys in [his] unit who are in Maryland didn't have any trouble getting their PTSD diagnosis") undermines the veracity of his statements.  

Accordingly, the Board finds the Veteran's statements asserting [continuity of symptomatology since service] lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The preponderance of medical evidence, including the absence of any chronic complaints, symptoms, diagnosis, or treatment for a psychiatric disorder in service, and the VA examiner's opinion that relates current symptoms of psychiatric disorder to non-military situational factors and non-service-related etiologies far out weigh the Veteran's claim assertions of continuity.  See Buchanan v. Nicholson, 451 F.3d at 1336-7; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Regardless, the Veteran is not competent to opine as to the etiology of his current acquired psychiatric disorder as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current acquired psychiatric disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current acquired psychiatric disorder and service are not probative as to this question.

The April 2008 LOD determination noted above lends some support to the Veteran's claim, although the probative value of this evidence is weakened by the observation questioning the Veteran's credibility, and it is not competent as to medical questions, such as the etiology of the Veteran's psychiatric disorder.  The only competent medical evidence that addresses the contended causal link clearly weighs against the Veteran's claim.

To the extent the Veteran's current symptoms were attributed to a personality disorder, such evidence does not support service connection because a personality disorder is not a disability for VA disability compensation purposes.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.9.  

To the extent the Veteran obliquely asserts that his psychiatric problems are related to a long history of drug abuse that began in service, such recreational drug use and abuse in service and after service is not a disability for VA disability compensation purposes, and any symptoms caused by such drug use may not be considered as related to service.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. 

As the preponderance of the evidence is against finding a nexus between an acquired psychiatric disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


